White, P. J.
The property which the appellant obtained by means of the robbery is described in the indictment as “ one currency note of the value and denomination of ten dollars, a further and more particular description of which is to the grand jury unknown.” We are of opinion that this description of the property is insufficient. It does not aver of what nation, country, or State the note was currency. This could and should have been done as descriptive of the kind of property. It has been held in North Carolina that in an indictment for robbery it was not necessary to charge even the kind and value of the property taken, because force and fear are the main elements of the offence. The State v. Burke, 73 N. C. 83; Rex v. Bingley, 5 Car. & *144P. 602. So fill1 as “value” is concerned, this seems to be the doctrine held in several of the States, as well as in Engand. Boose’s Case, 10 Ohio, 575 ; Morris’ Case, 9 Car. & P. 349 ; Clark’s Gase, Buss. & R. 181.
But robbery is simply aggravated larceny, and the same particularity is required in some of the States, and should be observed, it seems to us, in describing the kind of property, as is required in indictments for theft. Brannon’s Case, 25 Ind. 403; Croker’s Case, 47 Ala. 53; Clarke’s Cr. Law, sect. 760.
For the necessary descriptive allegations in theft, when the property stolen was United States currency, see Lavarre v. The State, 1 Texas Ct. App. 685, and authorities there collated.
Because the indictment is defective, the judgment is reversed and the cause remanded.

Reversed and remanded.